Order entered January 9, 2013




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-01559-CV

               CHERRY PETERSEN LANDRY ALBERT LLP, Appellant

                                              V.

                                ERWIN CRUZ, M.D., Appellee

                        On Appeal from the 101st Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 10-16274

                                           ORDER
       Before the Court is the parties’ January 4, 2013 joint unopposed motion to consolidate

this appeal with cause number 05-12-01480-CV, Plano AMI LP, et al v. Erwin Cruz, M.D. The

parties’ motion to consolidate is DENIED. Both cases will be submitted on the same docket to

one submission panel.


                                                     /s/   DAVID LEWIS
                                                           JUSTICE